NUMBER 13-20-00418-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                       IN RE PETER GREGORY STRIKER


                        On Petition for Writ of Mandamus.


                                         ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator Peter Gregory Striker filed a petition for writ of mandamus and motion for

emergency stay in the above cause seeking to vacate the trial court’s September 10,

2020 “Order On Verified Petition For Deposition To Investigate Claims.” The judgment

orders that Striker appear for an oral deposition to investigate a potential claim and

produce certain documents within forty-five days. Through the motion for emergency stay,

relator seeks to stay the trial court’s order pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that the motion should be granted. The motion for emergency stay is
GRANTED and the trial court’s judgment of contempt is ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real party in interest, Lone Star National Bank, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
21st day of October, 2020.




                                             2